DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This action is in response to the reply filed 4/8/2021. The allowed claims are 1-2, 6, 8-15. The closest prior art of record is US Patent Application Publication US 2010/0124025 A1 to Yamaguchi in view of US Patent Application Publication US 2015/0252241 A1 to Jang, US Patent Application Publication US 2014/0124186 to Suwa.
The following is an examiner’s statement of reasons for allowance:
The above named prior art of record does not teach or suggest fibrous structures with a plurality of micro-gaps formed and existing between the fibrous structures, wherein the fibrous structure comprises expanded graphite which is a first multilayer graphene structure having 50-1000 layers and a heat conductive layer that is the a composite material of the expanded graphite and a second multilayer graphene structure having 50-250 layers. As Yamaguchi does not disclose a gap existing between the fibrous structures as the gaps in Yamaguchi are filled by graphite or graphene. While Prior art such as Suwa does disclose fibrous structures extending from a conductive base with gaps between them the fibrous structures  (21) of Suwa are not expanded graphite. Further none of the prior art of record explicitly discloses the range of layers for the fibrous structure and the second multilayer graphene structure having the second range of layers. Therefore when viewed as a whole the present claims provide grounds for allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763